The opinion of the court was delivered by
Mixture, J.
The ease is before us upon an agreed state of facts by the attorneys, which shows that it was tried before the District Court without a jury, and that judgment was rendered for the plaintiff against the defendant. The court when rendering judgment filed a written statement 'of his conclusions. To this no objection was made or exception taken as far as the record shows; nor does the state of the case exhibit any objection or exception entered or taken by counsel during the course of the trial, or to the court’s conclusions upon law or fact. Nor is there in the record any request to find certain facts or conclusions of-law, to the refusal of which objection might have been taken and entered upon the record. The case simply presents a judgment based upon conclusions of the court and nothing more.
This situation clearly brings the case within the ruling enunciated in Blanchard Brothers v. Beveridge, 86 N. J. L. 561, and followed in Edwards Co. v. Excelsior Drum Works, 88 Id. 189, and Ruggles v. Ocean Accident Co., 89 Id. 180.
*94Chapter 62 of the laws of 1916 can have no bearing upon this situation for the obvious reason that that act contemplates that objection of some character shall appear upon the record; the evident purpose of the act being to relieve counsel only of the necessity of specifically submitting to the court the ground of objection. Here there was neither objection nor a semblance of objection.
The judgment will therefore be affirmed, with costs.